GRAVES, G. J.
(dissenting) — I do not agree with our learned brother, when he concludes that there is no conflict between the opinion of the Court of Appeals and this court. The evidence which tended to show that plaintiff was feeble-minded, not only broadened the issues made by the pleadings, but contradicted the terms of plaintiff’s very petition. When plaintiff stated in his petition (without alleging the condition of his mind) that he contracted with defendant, relying upon statements of defendant, which statements were false, and that he was injured thereby, such statements in the petition carried with them all the legal presumptions and inferences growing out of the facts stated. The presumption, under the facts pleaded, is that plaintiff was mentally normal — not weak-minded, feeble-minded, idiotic or insane. This legal presumption, or legal inference from the facts pleaded, is just as much a part of the petition, as if written therein in express words. To permit plaintiff to prove a weak mentality is (1) broadening the issues made by the pleadings, which contravenes a school of cases, from this court, and (2) *600contradicting tlie solemn admissions of bis own pleadings. "Wlien by certiorari we order up tlie record of a Court of Appeals in order to have their opinion conform to the opinions of this court, we are not confined to the suggested conflicts stated in the briefs. If this court knows of conflict not cited by counsel, we should act in the interest of harmony of opinions. I therefore dissent.
Blair and Woodson, JJ., concur in these views.